Citation Nr: 0617166	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-36 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active military service at 
the time of her retirement in November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

The veteran seeks service connection for a left shoulder 
disability.  In March 2001, the veteran submitted her claim 
for service connection and stated that she injured her left 
arm and shoulder during a fall on the flight deck while on 
deployment in May 2000.  The veteran contends that she still 
has pain in her left arm and shoulder when raising her arm.

The veteran's service medical records indicate that on May 
30, 2000, the veteran presented with complaints of left 
shoulder pain for 1 day after falling on her shoulder.  
Assessment was possible impingement syndrome or RC strain.  
The veteran followed up on May 31, 2000 when she was 
diagnosed with impingement syndrome and advised to rest.  
Report of Medical Examination conducted in July 2000 for 
retirement evaluated the veteran's upper extremities as 
normal.  However, Report of Medical History completed in 
conjunction with the July 2000 examination noted swollen and 
painful joints, arthritis, rheumatism, or bursitis, and 
painful or "trick" shoulder or elbow.

In September 2001, the veteran underwent a VA general medical 
examination which noted a history provided by the veteran of 
left shoulder injury in 2000 when she fell on the flight 
deck.  The Board notes that the veteran's claims file was not 
available for review.  In addition, no x-rays were taken of 
the veteran's left shoulder although the examiner noted that 
the shoulder pain was most likely musculoskeletal; and the 
examiner did not provide a diagnosis.  

In January 2002, the RO denied the veteran's claim on the 
basis that no chronic disability was shown in service and 
there was no current diagnosis of a chronic left shoulder 
disability related to service.  Post-service medical records 
indicate that the veteran's left shoulder pain is consistent 
with long head of the biceps tendonitis versus bursitis as 
well as some supraspiantius tendon involvement.

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran has a chronic left shoulder disability, 
and if so, whether it is related to the left shoulder injury 
in May 2000.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the existence and etiology of any chronic 
left shoulder disability.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether the veteran has a current chronic 
left shoulder disability; and, if so, 
provide a diagnosis and state whether it 
is at least as likely as not that the 
disability is related to the injury 
documented during the veteran's active 
duty service or to any incident of active 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Then the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran and her representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Her cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



